Applicant’s election without traverse of claims 1-13 in the reply filed on September 23, 2022 is acknowledged.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2018/0119008). Liu et disclose the preparation of a slow-release biochar, wherein iron-based biochar, kaolin and a biological starch are mixed into a core material in a specific ratio, an acidic silica sol and a chitosan solution are prepared under an alkaline catalyst and an emulsifier, and the iron-based biochar is coated with the alkaline coating material. (See the Abstract and Paragraphs [0011] through [0021].) Liu et al teach in Paragraph [0013] that the process includes a step of formulating a ferric salt or ferrous salt into a solution of an iron content of 0.5% to 5% by mass, and in Paragraph [0021] that the iron salt may be one or more of ferric chloride, ferric nitrate and ferric sulphate. The difference between the composition disclosed by Liu et al, and that recited in claims 1 and 2, is that Liu et al do not disclose that the biochar should have  a ratio of iron (III) to iron (II) of 5:1 to 10:1. One of ordinary skill in the art would be motivated to do so, since one would expect that mixtures of ferric and ferrous salts would function to the same extent as ferric salts or ferrous salts individually, and there is no evidence on record of unexpected or even advantageous results which would emanate from providing a ratio of iron (III) to iron (II) in the biochar of Liu et al, as opposed to a ratio outside such range. Regarding claim 2, it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio of surface area to volume for the biochar of Liu et al.
Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al as applied to claim 1 above, and further in view of Shearer et al ‘186 (US 8,361,186). It would be further obvious from Shearer et al ‘186 to provide biochar having been produced by oxidative pyrolysis of biomass in the composition of Liu et al. One of ordinary skill in the art would be motivated tom do so, since Shearer et al ‘186 establishes the conventionality of pyrolyzing biomass in the presence of oxygen to form biochar in the paragraph bridging columns 5 and 6. Regarding claims 4-6, Shearer et al suggest at col. 4, lines 64-67 that the biomass may be any lignocellulosic material. Regarding claim 7, Shearer et al ‘186 discloses at col. 9, lines 41-45 that the biochar may have a hydrogen content. It would be obvious from such disclosure of Shearer et al ‘186 to provide a ratio of hydrogen to carbon lower than 0.25 in the biochar of Liu et al. Regarding claims 8-10, Shearer et al ‘186 discloses at col. 10, lines 30-60 that the biochar can be chemically or physically treated with an inorganic compound containing phosphorus. It would be obvious from such disclosure to adsorb phosphate on the biochar of Liu et al. One of ordinary skill in the art would be motivated to do so, to enhance the value of the biochar of Liu et al as a fertilizer. Regarding claim 10, it would be within the level of skill of one of ordinary skill in the art to determine a suitable concentration of such phosphate. Regarding claims 11-13, it would be obvious to apply the biochar having phosphate adsorbed thereto to plants, since the biochar and phosphate have use as a soil amendment and fertilizer.
Shearer et al ‘379 is made of record for disclosing biochar supplemented with iron in claim 9.
EP 3,760,605 is made of record for disclosing biochar saturated with iron and phosphorus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736